24 A.3d 593 (2011)
2011 VT 67
In re Rosemary A. MACERO, Esq.
No. 11-152.
Supreme Court of Vermont.
June 20, 2011.
Present: REIBER, C.J., DOOLEY, JOHNSON, SKOGLUND, and BURGESS, JJ.

ENTRY ORDER
¶ 1. In late April 2011, the Court received notice from disciplinary counsel that respondent, an attorney admitted to the practice of law in Vermont, had been suspended from the practice of law in Massachusetts for a period of one year, the suspension to begin on May 8, 2011. Pursuant to A.O. 9, Rule 20.B, the Court issued an order notifying respondent of the suspension and offering respondent an opportunity to inform the Court, within 30 days of the order, why the imposition of identical discipline in this state would be unwarranted. Respondent failed to respond. Accordingly, pursuant to A.O. 9, Rule 20.D, the Court finds the Massachusetts adjudication of misconduct to be conclusive, and warrants imposition of the identical discipline in Vermont.
¶ 2. Respondent is hereby suspended from the practice of law in Vermont for a period of one year, commencing on May 8, 2011. Respondent shall comply with all of the requirements of A.O. 9, Rule 23.